ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that FREDERICK S. SCHOFIELD, III of BRIGANTINE, who was admitted to the bar of this State in 1977, be publicly reprimanded for improperly entering into a business transaction with clients in violation of RPC. 1.8, 8.4(a), and 8.4(c), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and FREDERICK S. SCHOFIELD, III is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.